DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application with claims 2-6 and 8-20 withdrawn. Claims 1 and 7 are examined herein.

Response to Arguments
Applicant's arguments and amendments filed 04/21/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims cure the claim objection of record. 

Applicant’s arguments with regards to the rejections under 35 U.S.C. 103 have been fully considered, but are not persuasive. Applicant argues that the region excluding the outermost periphery of the Aoyama’s reactor core “never has all first fuel assemblies and never has all second fuel assemblies in any operation cycle,” referring to Figures 1 and 5 of Aoyama. While examiner agrees that the cores disclosed in Figures 1 and 5 of Aoyama are comprised of fuel assemblies having different enrichments (see Aoyama, Figs. 1, 5, [0011], [0023]), these figures refer to embodiments of Aoyama not relied on by the examiner for teaching this limitation. In although not shown, the initial loading core is composed of a fuel assembly having a uranium enrichment of about 3 wt% … the body is sequentially replaced with a fuel assembly having a uranium enrichment of about 6 wt%” (emphasis added). Thus, Aoyama discloses an embodiment corresponding to the arrangement recited in claim 1 of the instant application, in which a region excluding the outermost periphery of the reactor core has all first fuel assemblies (the assemblies having a uranium enrichment of about 3 wt%) in an operation cycle and all second assemblies (the assemblies having a uranium enrichment of about 6 wt%) in another operation cycle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Publication No. H05346478 (“Aoyama”) (previously cited) in view of “Simulation and Optimization Techniques of Nuclear In-Core Fuel Management Decisions” (“Kearney”) (previously cited).

Regarding claims 1 and 7, Aoyama discloses a fuel loading method for a transition reactor core when transitioning from a first fuel assembly to a second fuel assembly in which an average uranium enrichment is different from/higher than that of the first fuel assembly (Aoyama, [0008], [0010], [0024]; the average uranium enrichment 
when all fuel assemblies loaded in a region excluding an outermost periphery of the reactor core in an Nth operation cycle are the first fuel assembly (Aoyama, [0024]; all fuel assemblies of the initial loading core are fuel assemblies having a uranium enrichment of about 3 wt%), and all fuel assemblies loaded in the region excluding the outermost periphery of the reactor core in a (N + m)th (m > 1) operation cycle are the second fuel assembly (Aoyama, [0024]; all of the first fuel assemblies of the initial loading core are replaced with fuel assemblies having a uranium enrichment of about 6 wt%).

Although Aoyama discloses the first fuel assemblies are sequentially replaced in second and subsequent cycles (Aoyama, [0024]), Aoyama does not explicitly disclose varying the number of new loaded second fuel assemblies or the cycle burnup between the (N + m)th operation cycle and a (N + m - 1)th operation cycle. 

Kearney teaches (see Kearney, page 39 (Table 1.1)) a fuel loading method wherein the number of new loaded fuel assemblies (“fi-”) in the (N + m)th operation cycle (“Cycle 5”) is greater than the number of new loaded fuel assemblies in a (N + m – 1)th operation cycle (“Cycle 4”) which is one operation cycle before the (N + m)th operation cycle (Kearney, page 39 (Table 1.1)), and a cycle burnup in the (N + m)th operation cycle is greater than a cycle burnup in the (N + m – 1)th operation cycle (Kearney, pages 27, 39 (Table 1.1); the burnup, B-k, of each cycle is proportional to the 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to vary the number of the newly loaded fuel assemblies and the cycle burnup as taught by Kearney in the method of Aoyama because Kearney teaches maintaining a same number of new loaded fuel assemblies in each cycle is not an optimal strategy (Kearney, page 42) and further teaches varying the number of new loaded fuel assemblies and the cycle burnup (by varying the cycle reload enrichment) in order to meet varying energy demands and produce an economically optimum fuel loading strategy (Kearney, pages 203, 209-210). Additionally, it would have been obvious to a POSA to optimize the number of new loaded second fuel assemblies and the cycle burnup of each cycle, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, a POSA would recognize that the number of newly loaded fuel assemblies and the cycle burnup would affect the energy produced in each cycle and the cost of operation, and further determine whether the reactor is within the power peaking constraints (Kearney, pages 19, 28, 208-210). The optimum or workable ranges of the number of newly . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646